     Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 1 of 19



 1   M. ELIZABETH DAY (SBN 177125)
     eday@feinday.com
 2   MARC BELLOLI (SBN 244290)
 3   mbelloli@feinday.com
     JEREMIAH A. ARMSTRONG (SBN 253705)
 4   jarmstrong@feinday.com
     FEINBERG DAY KRAMER ALBERTI LIM
 5   TONKOVICH & BELLOLI LLP
     1600 El Camino Real, Suite 280
 6   Menlo Park, CA 94025
 7   Tel: 650.618.4360
     Fax: 650.618.4368
 8
     Attorneys for Defendant
 9   DEDRONE HOLDINGS, INC.
10
11                            UNITED STATES DISTRICT COURT

12                           NORTHERN DISTRICT OF CALIFORNIA

13                               SAN FRANCISCO DIVISION

14   DRONE LABS, LLC,                        CASE NO. 3:19-cv-01281-EMC

15              Plaintiff,                   DEFENDANT DEDRONE HOLDINGS,
          v.                                 INC.’S REPLY IN SUPPORT OF ITS
16                                           MOTION TO DISMISS SECOND
     DEDRONE HOLDINGS, INC.,                 AMENDED COMPLAINT PURSUANT
17   and DOES 1-25, inclusive,               TO FED. R. CIV. P. 12(b)(6)
18
                Defendants.                  Judge:          Hon. Edward M. Chen
19                                           Date:           August 29, 2019
                                             Time:           1:30 p.m.
20                                           Courtroom:      5, 17th Floor
21
22
23
24
25
26
27
28

                                    REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
          Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 2 of 19


                                                                TABLE OF CONTENTS
 1
     I.     INTRODUCTION ................................................................................................................... 1
 2
     II.    ARGUMENT ........................................................................................................................... 1
 3               A.        Drone Labs Fails to Make Plausible Allegations About Infringement .................... 1
 4          1.        Drone Labs fails to plausibly plead the limitation that requires the accused system
            to “determine a base threat value of the drone based on [ ] information stored in [a] pattern
 5          database” (the green limitation) .............................................................................................. 1
 6          2.        Drone Labs fails to plausibly plead the limitation that requires “calculating an
            updated threat level based on the identifying information” (the first yellow limitation)......... 2
 7
            3.        Drone Labs fails to plausibly plead the limitation that requires “re-calculating [an]
 8          updated threat level based on the position information” (the second and third yellow
            limitations) ............................................................................................................................... 3
 9
            4.        Drone Labs fails to plausibly plead the limitation that requires “re-calculating the
10          updated threat level based on the compass position” (the fourth yellow limitation) ............... 4
            5.       No doctrine of equivalents for the calculating / re-calculating limitations which are
11
            narrowing amendments to the “counter” limitation ................................................................. 7
12               B.        Claim 1 of the ’018 Patent is Not Subject Matter Eligible Under § 101 ................. 8
13          1.       Claim 1 of the ’018 patent concerns collecting information about a flying object to
            determine whether it is a threat and nothing more ................................................................... 8
14
            2.             Electric Power Group is controlling; Finjan is not relevant ................................... 9
15          3.        At Alice step one, Drone Labs fails to identify patent-eligible subject matter that
16          the ’018 patent is directed to .................................................................................................. 11
            4.             At Alice step two, Drone Labs fails to identify an inventive concept .................... 13
17
                 C.        Drone Labs Should Not be Given Leave to File a Sixth Complaint Against
18                         Dedrone .................................................................................................................. 15

19   III. CONCLUSION ...................................................................................................................... 15

20
21
22
23
24
25
26
27
28
                                                                                i
                                                              REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
        Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 3 of 19



 1                                                           TABLE OF AUTHORITIES
 2   Cases
     Carvalho v. Equifax Info Servs., LLC,
 3
       629 F.3d 876 (9th Cir. 2010)...................................................................................................... 15
 4   ChargePoint, Inc. v. SemaConnect, Inc.,
       920 F.3d 759 (Fed. Cir. 2019).................................................................................................... 14
 5
     Electric Power Group, LLC v. Alstom S.A.,
 6     830 F.3d 1350 (Fed. Cir. 2016).............................................................................................. 9, 10
 7   Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
       535 U.S. 722 (2002) ..................................................................................................................... 7
 8
     Finjan, Inc. v. Blue Coat Systems, Inc.,
 9     879 F.3d 1299 (Fed. Cir. 2018).................................................................................................. 11
     Foman v. Davis,
10
       371 U.S. 178 (1962) ................................................................................................................... 15
11   Honeywell Inern. Inc. v. Hamilton Sundstrand Corp.,
       370 F.3d 1131 (Fed. Cir. 2004).................................................................................................... 7
12
     LendingTree, LLC v. Zillow, Inc.,
13     656 Fed. Appx. 991 (Fed. Cir. July 25, 2016) ............................................................................. 9
14   McRO, Inc. v. Bandai Namco Games Am. Inc.,
      837 F.3d 1299 (Fed. Cir. 2016).................................................................................................. 11
15
     Trading Techs. Int’l, Inc., v. IBG LLC,
16     921 F.3d 1084 (Fed. Cir. 2019).................................................................................................. 14
     Univ. of Florida Research Foundation, Inc. v. General Electric Co.,
17
       916 F.3d 1363 (Fed. Cir. 2019).................................................................................................... 8
18   Rules
19   Rule 12(b)(6) .................................................................................................................................. 15

20
21
22
23
24
25
26
27
28
                                                                             ii
                                                               REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
          Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 4 of 19



 1   I.       INTRODUCTION
 2            Drone Labs cannot plead direct infringement: Paragraphs 42-44 of the SAC is the sum of
 3   Drone Labs’ infringement allegations that attempt to map claim 1 of the ’018 patent to the
 4   Accused Devices. As discussed below, the only fact-based allegations in these paragraphs are
 5   that: (1) the Accused Devices generate and display the word “Alert” when a drone flies in a
 6   predefined area (such as the polygon in the screen shot after paragraph 44); and (2) the word
 7   “Alert” disappears when the drone leaves the predefined area. These allegations do not plausibly
 8   plead the “base threat value” limitation or any calculating / re-calculating limitations where an
 9   “updated threat level” is required based on a variety of factors.
10            The ’018 patent is not subject matter eligible under § 101: Claim 1 of the ’018 patent is
11   directed to the abstract idea of collecting information about a flying object to determine whether it
12   is a threat and has no inventive concept. This is confirmed by Drone Labs’ own analysis which
13   fails to point to anything in claim 1 beyond the abstract idea itself.
14   II.      ARGUMENT
15            A.  Drone Labs Fails to Make Plausible Allegations About Infringement

16                   1.    Drone Labs fails to plausibly plead the limitation that requires the
                     accused system to “determine a base threat value of the drone based on [ ]
17                   information stored in [a] pattern database” (the green limitation)

18            Drone Labs refuses to answer this gating question: What is the “base threat value” alleged

19   in the SAC? It refuses to answer this question because the SAC never identifies a “base threat

20   value” of any kind. Instead, Drone Labs tries to kick the can down the road by saying Dedrone is

21   raising a claim construction issue as to this term.1 That is not correct. Drone Labs needs to plead

22   plausible facts that the Accused Devices “determine a base threat value of the drone based on the

23   information stored in the pattern database.” Drone Labs instead ignores this limitation in

24   attempting to plead direct infringement but relies on the “base threat level” as an “inventive

25   concept” when trying to save the ’018 patent from dismissal under § 101.

26            To argue that it has plausibly pled this limitation, Drone Labs points to paragraphs 31-32

27
     1
      Drone Labs fails to identify what the purported claim construction issue is or the construction it
28   applied prior to filing this litigation.
                                                      1
                                             REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
       Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 5 of 19



 1   and 43-44 of the SAC. Dkt. No. 51 at 8:12-18. But these allegations do nothing more than parrot
 2   back the claim language, say that there is a “base threat value” generated by the Accused Products
 3   and cite to Dedrone’s marketing materials about how Dedrone’s system tracks drones and has a
 4   database. There is simply no plausible, non-conclusory allegation of a “base threat value” that is
 5   communicated to a user that is based on information stored in a pattern database. See Dkt. No. 44
 6   at ¶¶ 42-44. Just the opposite. Drone Labs’ only non-conclusory allegation is that an “Alert”
 7   appears when a drone enters a predefined area and disappears when the drone leaves the area.
 8   See, e.g., footnote 21 (citing to Exhibit T with the parenthetical “discussing the continuously
 9   updated threat level based on the location of the detected drone – threat level changes at 2:18
10   when the drone leaves the defined area and changes again when the detected drone returns to the
11   defined area at 2:25”); see also footnote 22 (discussing same in connection with Exhibit Y). But
12   Drone Labs points to this “Alert” later as an “updated” or “re-calculated” threat level,
13   highlighting that there needs to be some “base threat value” before the word “Alert” appears.
14          Drone Labs cannot just allege that Dedrone tracks drones, assesses threats, and uses a
15   database and pass Rule 8. It needs to identify a “base threat value” that is based on “information
16   stored in [a] pattern database” with plausible factual allegations. It has not in either the SAC or
17   its Opposition, and the Court should dismiss this action with prejudice.
18                  2.      Drone Labs fails to plausibly plead the limitation that requires
                    “calculating an updated threat level based on the identifying information”
19                  (the first yellow limitation)
20          There must be plausible factual allegations concerning (1) “calculating an updated threat
21   level based on the identifying information,” where (2) the “identifying information” comes “from
22   a transponder signal from the drone.” See ’018 patent, claim 1.
23          With respect to the (1), Drone Labs only argues that it pled this limitation with allegations
24   that the word “Alert” appears if a drone enters a predefined area and the word disappears if it
25   leaves that same area. Opposition at 9:10-20. Drone Labs does not say what the “updated threat
26   level” is. If the updated threat level is the word “Alert,” then there was no base threat value (as
27   described above). But if the word “Alert” can be the “updated threat level,” then Drone Labs
28
                                                       2
                                             REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
       Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 6 of 19



 1   shoots itself in the foot again because there is no allegation that this is based on “identifying
 2   information.” Rather, Drone Labs only pleads that “Alert” appears and disappears based on the
 3   location of the drone.
 4          To make matters worse, with respect to (2) Drone Labs fails to point to anywhere in its
 5   SAC where “identifying information from a transponder signal from the drone” is received,
 6   much less used as identifying information to calculate an updated threat level. Dkt. No. 51 at
 7   9:21-26. Drone Labs does not reference a single paragraph in the SAC or cite to any factual
 8   basis. Id. Drone Labs ignores that the claim requires “identifying information from a transponder
 9   signal from the drone” to be used as identifying information in calculating an updated threat level.
10   The word transponder does not even appear in the SAC other than when the claim language is
11   recited, and Drone Labs fails to allege that Dedrone’s Accused Devices receive a transponder
12   signal from drones. Without that, it is impossible to plead these claim limitations, and the Court
13   should dismiss this action.
14                  3.     Drone Labs fails to plausibly plead the limitation that requires “re-
                    calculating [an] updated threat level based on the position information” (the
15                  second and third yellow limitations)
16          There must be plausible factual allegations concerning (1) “re-calculating [an] updated
17   threat level based on the position information,” where (2) the “position information” comprises “a
18   distance, a location, a speed, and an altitude.” See ’018 patent, claim 1.
19          Drone Labs makes the conclusory assertion this limitation is pled (Opposition at 10:1-5)
20   and cites to paragraph 44 of the SAC. No other argument is presented. When one reads
21   paragraph 44, all that is alleged is that the word “Alert” appears and disappears based on whether
22   or not a detected drone’s “location” is within a predefined area. Drone Labs has no factual, non-
23   conclusory allegation that “distance,” “speed” and “altitude” are used individually (or
24   collectively) as part of “re-calculating” an “updated threat level.” Indeed, paragraph 44 at 16:12-
25   17:2 reads in relevant part:
26
            Upon information and belief, the Accused Drone Detection System works in real-
27          time by continuously monitoring and assessing the perceived threat of an identified
            drone. Upon information and belief, the Accused Drone Detection System receives
28
                                                        3
                                              REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
       Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 7 of 19


            information from its RF sensors about the detected drone – including information
 1          such as distance, location, speed, altitude, and other captured data – and it uses the
 2          information to query the DroneDNA database to assess and evaluate the threat posed
            by the detected drone, process the returned results, memorize/capture the newly-
 3          queried information, and alter the user to any perceived threat.

 4   Noticeably absent is an allegation that distance, speed or altitude is used as part of a calculation to

 5   generate an updated threat level. There is no allegation much less a plausible factual one. A

 6   simple question for Drone Labs is: Where is a factual allegation about a threat level being

 7   updated based on speed? On altitude? The answer is “there is none.”

 8          Finally, it is of no moment that these factors may be tracked by the Accused Devices;

 9   there must be a “re-calculating” of an “updated threat level” based on all required characteristics,

10   and the SAC gives no non-conclusory allegations that this is so.

11                  4.     Drone Labs fails to plausibly plead the limitation that requires “re-
                    calculating the updated threat level based on the compass position” (the
12                  fourth yellow limitation)

13          Claim 1 requires “determining a compass position of the drone” and then “re-calculating
14   the updated threat level based on the compass position.” Drone Labs again does not plausibly
15   plead this limitation. Drone Labs leads with its chin and the assertion that it has pled this
16   limitation “to the extent possible,” an implicit admission it has not properly done so. Dkt. No. 51
17   at 10:9-10.
18          Drone Labs’ entire argument in its Opposition is based on quotes in footnotes (see
19   footnotes 7-12). But these quotes are not part of the SAC and cannot be considered in connection
20   with this motion. Indeed, Drone Labs’ Opposition claims these quotes are in Exhibit A to the
21   SAC, which is not possible because Exhibit A is the ’018 patent. It appears Drone Labs is trying
22   to cite to Exhibits T and Y of the SAC, but again those exhibits are single frame screen shots
23   without any of the quotes in the footnotes in Drone Labs’ brief. Thus, the entire basis for Drone
24   Labs’ argument in its Opposition is not before the Court, which is incredible given that this
25   limitation was specifically addressed in the last motion to dismiss.
26          Assuming Drone Labs can rely on these “footnote quotes” to overcome the Rule 8
27   standard, Drone Labs still fails to plausibly plead the “compass position” limitation. With regard
28
                                                       4
                                             REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
       Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 8 of 19



 1   to compass position, Drone Labs argues two things. First, it says “[t]he Accused Devices detect
 2   when a drone enters the area, determine the drone’s compass position, and update the threat level
 3   of the drone based on its position.” Dkt. No. 51 at 10:13-14. Here, Drone Labs is purposely
 4   vague as to what it means by “position” at the end of the sentence because it knows “compass
 5   position” is not used. Rather, as revealed in the corresponding footnotes (nos. 7-9) all that Drone
 6   Labs is pointing to is the plotting of a drone on a map when it enters a predetermined area—i.e.,
 7   where the drone is located on a map, which is a different kind of “position” that is dealt with in a
 8   previous limitation (“position information”). There is nothing about using a compass position
 9   (i.e., the direction of a drone measured in 360 degrees using a compass) for any purpose or even
10   that compass position is even tracked by the Accused Devices. Drone Labs is vague about what it
11   means by updating of threat level based on “position” because it knows based on reviewing the
12   Dedrone source code with Drone Labs’ CTO that compass position or even the “direction” of a
13   drone is in no way used for generating any kind of alert or threat level. Only the physical location
14   of the drone is used in determining whether to generate an “Alert.”
15          Second, Drone Labs argues “the yellow line showing the direction of a detected drone is a
16   prime example of the Accused Drone Detection System detecting a drone, monitoring the
17   direction of travel of the detected drone, and displaying the different threat levels based on the
18   information obtained from the drone.” Dkt. No. 51 at 11:3-6. Here again, Drone Labs
19   purposely does not say that tracking “direction” (which is not tracking compass position) is used
20   to change a threat level, just that a threat level is “based on [some unidentified] information from
21   the drone.” Id. Drone Labs is again being cagey and not clearly pleading that “direction” or
22   “compass position” is actually used to re-calculate the threat level as required by the claim. It
23   does not do this because it knows from having reviewed the source code and speaking to the CTO
24   of Dedrone that would simply not be true.
25          In paragraph 44 of the SAC Drone Labs alleges (without support) that a yellow line
26   tracking the flight path of a drone is used to re-calculate a threat level. Dkt. No. 44 at ¶ 44. Even
27   if the Court construes this allegation in the light most favorable to Drone Labs, the allegation
28
                                                       5
                                             REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
       Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 9 of 19



 1   nevertheless is just as conclusory as in the First Amended Complaint. The allegations in the SAC
 2   only aver that the word “Alert” appears when a drone enters a predefined area (and that the word
 3   disappears when it leaves). Drone Labs does not aver that the “Alert” has anything to do with
 4   “compass position” or is re-calculated based on it, nor does it supply any facts to plausibly infer
 5   such functionality. Put another way, a yellow line showing the direction of a drone (such as in
 6   the picture following ¶ 44) does not show or plead that “direction” is used to re-calculate an
 7   updated threat level. Drone Labs’ allegations lack any factual support that any purported threat
 8   level is updated or re-calculated following a change in “compass position” or even direction. See
 9   Dkt. No. 44 at ¶ 44 and footnotes 20 and 23. The “yellow line” and direction can be tracked all
10   day and no infringement will occur unless a threat level can be re-calculated based on direction or
11   that line. That simply does not occur and there are no fact-based allegations to the contrary.
12          What results from Drone Labs’ cageyness in its Opposition is a failure by Drone Labs to
13   point to anything that resembles “compass position” being used as a factor to re-calculate
14   anything, much less a threat level. This is an undisputed claim element that is simply left
15   unaddressed even though the Court specifically ordered that it be addressed:
16          The motion to dismiss the claim for direct infringement is granted. However, Drone
17          has leave to amend. The amendment should contain more specific allegations on
            “compass position” and the recalculation of the updated threat level based on the
18          compass position.

19   Dkt. No. 37 at 1:18-20.
20          If anything, Drone Labs’ arguments have regressed with regard to “compass
21   position” and the further requirement that it be used to “re-calculat[e]” an “updated threat
22   level.” Last time, in the First Amended Complaint, Drone Labs pled the “compass
23   position” and “re-calculating” limitations but in a conclusory fashion with no support.
24   This time in its Opposition, Drone Labs does not even point to passages from the SAC to
25   support its argument in its Opposition. Drone Labs refuses to affirmatively state that there
26   is a re-calculating of a threat level based on “compass position” or even the “direction” of
27   the drone because it knows that the Accused Devices do not operate in a way that
28
                                                       6
                                             REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
      Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 10 of 19



 1   infringes the ’018 patent.
 2          Finally, on page 6 of its brief, Drone Labs incorrectly states that “Dedrone is
 3   asking the Court to determine the meaning of … ‘compass position.’” Dkt. No. 51 at
 4   6:17-19. Dedrone is not. No matter how this term is viewed—i.e., as an actual “compass
 5   position” (which Drone Labs wants to ignore) or simply the “direction” of a drone (Drone
 6   Labs’ incorrect position)—the result is always the same. There is no fact-based allegation
 7   that either is used to re-calculate an updated threat level because Dedrone’s software and
 8   system do not work that way which Drone Labs’ review of the source code confirmed.
 9                  5.      No doctrine of equivalents for the calculating / re-calculating
                    limitations which are narrowing amendments to the “counter” limitation
10
            This issue should be moot given that Drone Labs does not identify a single element in its
11
     Opposition where it relies on the doctrine of equivalents. But to foreclose Drone Labs from
12
     arguing the doctrine of equivalents at the hearing, the following shows why Drone Labs cannot
13
     rely on the doctrine of equivalents for any of the calculating / re-calculating limitations.
14
            Amendment-based estoppel applies to an amended claim limitation if the “amendment
15
     [was] made to secure the patent and the amendment narrow[ed] the patent’s scope.” Festo Corp.
16
     v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002). Thus, to trigger estoppel,
17
     an amendment must be (1) narrowing and (2) made for purposes of patentability. Id.
18
            Drone Labs cannot and does contest the following: (1) the calculating / re-calculating
19
     limitations were added by amendment and narrow the “counter” limitation because they are all
20
     “instructions” that the previously claimed counter performs; and (2) the calculating / re-
21
     calculating limitations were added to the “counter” limitation to overcome prior art and a
22
     rejection by the Patent Office. See Exhibit A (Dkt. No. 45-2) at DEDRONE0000033-36;
23
     DEDRONE0000044-55; DEDRONE0000059-61; DEDRONE0000063-64; DEDRONE0000073-
24
     85; DEDRONE0000127-136. Accordingly, prosecution history estoppel applies and there is “a
25
     presumptive surrender of equivalents as to the entire limitation.” Honeywell Inern. Inc. v.
26
     Hamilton Sundstrand Corp., 370 F.3d 1131, 1144 (Fed. Cir. 2004) (citing Festo, 535 U.S. at 740-
27
     41) (emphasis added). Thus, Drone Labs cannot assert there is a “counter” that is programmed
28
                                                       7
                                             REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
      Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 11 of 19



 1   any other way than in strict accordance with the calculating / re-calculating limitations.
 2   Equivalents are not available.
 3          B.      Claim 1 of the ’018 Patent is Not Subject Matter Eligible Under § 101

 4                  1.      Claim 1 of the ’018 patent concerns collecting information about a
                    flying object to determine whether it is a threat and nothing more
 5
            Drone Labs tries to gussy-up claim 1 in its Opposition with a concept and limitations that
 6
     are nowhere to be found in the actual claim. It is therefore important to reorient what claim 1 is
 7
     directed to and the actual limitations in the claim. Viewed holistically—as one must in a § 101
 8
     analysis—claim 1 is about collecting information about a flying object to determine whether it is
 9
     a threat and nothing more.
10
            Claim 1, first half (4:7-18): The first half of the claim is about identifying a flying object
11
     (a drone) with a generic “scanning system,” determining whether it is a “friend or foe,” assigning
12
     a “base threat level” to the drone and then storing this information in a database. ’018 patent at
13
     4:7-18. This is no more than what humans have done for thousands of years observing flying
14
     objects and making assessments of the threatening nature of those objects with their eyes and
15
     brains. Taking fundamental human behavior and claiming to “do it on a computer” without an
16
     actual improvement to how the computer functions is not eligible subject matter. See, e.g., Univ.
17
     of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367 (Fed. Cir.
18
     2019) (“On its face, the ’251 patent seeks to automate ‘pen and paper methodologies’ to conserve
19
     human resources and minimize errors. This is a quintessential ‘do it on a computer’ patent: it
20
     acknowledges that data from bedside machines was previously collected, analyzed, manipulated,
21
     and displayed manually, and it simply proposes doing so with a computer. We have held such
22
     claims are directed to abstract ideas.”).
23
            The ’018 patent is even worse than the “quintessential ‘do it on a computer’ patent”
24
     because the ’018 patent readily acknowledges that prior machines existed for tracking and
25
     identifying flying objects to determine if they were “friend or foe.” ’018 patent at 1:12-15 (“Prior
26
     to embodiments of the disclosed invention, IFF systems used a two-channel system, with one
27
     frequency (1030 megahertz) used for interrogating signals and another (1090 megahertz) for the
28
                                                        8
                                                 REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
      Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 12 of 19



 1   reply.”). Moreover, it is in the realm of general human experience that such systems existed
 2   many decades ago for use during world wars.
 3          All the ’018 patent purports to do in the first half of the claim is the same basic function as
 4   prior systems using a computer in the field of use of unmanned drones. Simply saying “do it on a
 5   computer” is not eligible (as noted above) and field of use restrictions (confining existing
 6   technology to a certain field like drones), does not make it subject matter eligible either. Bilski v.
 7   Kappos, 561 U.S. 593, 612 (2010) (explaining that “limiting an abstract idea to one field of use . .
 8   . d[oes] not make the concept patentable”); LendingTree, LLC v. Zillow, Inc., 656 Fed. Appx.
 9   991, 995 (Fed. Cir. July 25, 2016) (“We also know that a claim directed to an abstract idea is not
10   eligible merely by limiting the invention to a particular field of use or technological
11   environment.”). Claim 1 covers nothing more than “do what prior systems and humans have
12   done, but use a computer and do it to identify drones.” That is not patent eligible subject matter
13   by any measure.
14          Claim 1, second half (4:19-38): The second half of the claim adds nothing with respect to
15   eligibility. It just advises to use computer “instructions” to update / re-calculate a “threat level”
16   based on numerous observable factors concerning the drone like speed, altitude, position, etc.
17   ’018 patent at 4:19-38. The information is then stored in a database. Id. This is again claiming
18   fundamental human behavior and requiring that it be done “on a computer”: observe a flying
19   object with one’s eyes, make a threat assessment with one’s brain based on what the object is
20   doing (e.g., speed, altitude), and store that memory in one’s brain.
21          “Do it on a computer” and “observe drones (as opposed to other flying objects)” is not
22   patent eligible subject matter. It cannot be disputed that claim 1 of the ’018 patent concerns
23   collecting information about a flying object to determine whether it is a threat and nothing more.
24                  2.      Electric Power Group is controlling; Finjan is not relevant
25          As set forth in Dedrone’s opening brief (Dkt. No. 45 at 14:5-15:5, 16:2-18:3), there is no
26   colorable distinction between the ineligible claims in Electric Power Group and claim 1 of the
27   ’018 patent for purposes of § 101 eligibility. Electric Power Group, LLC v. Alstom S.A., 830 F.3d
28
                                                        9
                                              REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
      Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 13 of 19



 1   1350, 1353-55 (Fed. Cir. 2016).
 2          The only place Drone Labs seeks to distinguish Electric Power Group is at pages 20-21 of
 3   its Opposition. Dkt. No. 51 at 20:19-21:5. Moreover, the only distinction that Drone Labs draws
 4   is that the ’018 patent deals with tracking drones, while the claims in Electric Power Group
 5   concerned “performance monitoring of an electric power grid by collecting data from multiple
 6   data sources, analyzing the data, and displaying the results.” 830 F.3d at 1351. This is no
 7   distinction at all—both patents involve observing an object (a drone or a power grid), assessing
 8   what that object is doing and communicating that information to a user in some form (a threat
 9   level for the ’018 patent and whether the power grid is stable in the case of Electric Power
10   Group). These are the same basic concepts done “on a computer” that were done without a
11   computer previously. Drone Labs also does not attempt to distinguish Electric Power Group
12   analytically, nor can it. The analysis of that controlling case is equally applicable here.
13          Drone Labs asserts that the ’018 patent “does more than just gather and manipulate data to
14   display to a user of a system” (Dkt. No. 51 at 21:3-4), but Drone Labs fails to identify any way in
15   which this statement is accurate. Just the opposite. Drone Labs says the ’018 patent solves the
16   problem of “how to detect a variety of drones/UAVs of unknown provenance in modern airspace”
17   with “claimed rules for the repeated gathering, processing and evaluation of real time data to
18   obtain a threat value that is both saved to a database for later use and also displayed to a user to
19   alert of an encroaching drone.” Dkt. No. 51 at 21:5-11. Drone Labs’ own statements here are
20   problematic to Drone Labs’ eligibility position. There is nothing in the claims about “real time”
21   (beyond the generic use of a computer) and such statements merely confirm this is a system for
22   nothing other than monitoring drone behavior, creating an alert based on that behavior and saving
23   the data. Again, no different than what humans can do with their eyes and brains in real time.
24          The two cases on which Drone Labs relies most heavily are Finjan and McRO. But these
25   cases are distinguishable both factually and analytically. Whereas the claims in Electric Power
26   Group and the ’018 patent are about porting over fundamental human tasks to a computer, Finjan
27   and McRO were about improving the functioning of computers themselves with new techniques.
28
                                                       10
                                             REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
      Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 14 of 19



 1   In Finjan, the prior art method for identifying computerized viruses was to search for previously-
 2   identified viruses. Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 1303-05 (Fed. Cir.
 3   2018). This method was improved by the Finjan patents by scanning for viruses based on a
 4   “security profile” with “information about potentially hostile operations produced by a ‘behavior-
 5   based’ virus scan.” Id. (emphasis in original). Thus, the system was improved because no longer
 6   did the computer system just look for known viruses, it could scan for potentially hostile viruses
 7   with a new computerized technique using a behavior-based security profile. This is in stark
 8   contrast to the ’018 patent which says “do what prior systems did, but do it with respect to
 9   drones.” Again, field of use restrictions do not make claims eligible. Bilski, 561 U.S. at 612.
10   Moreover, there is no indication a human can do computer virus scanning at any level, but a
11   human can observe the activities of a flying object with its own eyes.
12          McRO concerned computerized facial animation, a fundamentally computerized process
13   unlike a human’s ability to observe a flying object. McRO, Inc. v. Bandai Namco Games Am.
14   Inc., 837 F.3d 1299, 1303-08, 1313-16 (Fed. Cir. 2016). Even though a computerized process,
15   the prior art techniques in McRO required the animator to subjectively identify problematic
16   sequences and manually fix them. Id. The novel solution involved rules for the computer to
17   follow based on relationships between phonemes and weighting phoneme is specific ways in
18   order to automate the previously manual process of fixing problematic sequences subjectively.
19   Id. This solution improves the computer, makes it operate better and eliminates the problematic
20   sequences. The ’018 patent does nothing more than move human behavior onto a computer.
21                  3.    At Alice step one, Drone Labs fails to identify patent-eligible subject
                    matter that the ’018 patent is directed to
22
            Dedrone has addressed much of both Alice steps one and two above and in its Motion.
23
     Here, Dedrone responds to additional arguments made by Drone Labs.
24
            Drone Labs never directly addresses what claim 1 is “directed to” at Alice step one. It
25
     skirts the issue because the claim is fundamentally directed to collecting information about a
26
     flying object to determine whether it is a threat, and no argument can change the nature of the
27
     claim. The closest Drone Labs comes to taking a position on what claim 1 is “directed to” at
28
                                                     11
                                            REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
      Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 15 of 19



 1   Alice step one is at 16:24-17:4 of its Opposition:
 2           The critical challenge that the patent attempts to solve is how to implement a novel
             IFF system that (i) continuously identifies new UAV/drone threats without relying
 3           upon a two-channel transponder and assigns a base threat value, (ii) assesses the
             threats the objects pose (if any), (iii) displays the perceived threats to a user, and (iv)
 4           ensures that the observed information is stored in a database for later use.
 5   Dkt. No. 51 at 16:24-17:4.
 6           Parts (ii), (iii) and (iv) are all activities a human can do instead of a computer—observe a
 7   drone, determine if it is a threat, and remember it for future use. Parts (ii), (iii) and (iv) are all
 8   engrained in the abstract idea of collecting information about a flying object to determine whether
 9   it is a threat. Rather than reject Dedrone’s argument that claim 1 is directed to the abstract idea of
10   collecting information about a flying object to determine whether it is a threat, Drone Labs
11   repackages and reiterates the abstract idea identified by Dedrone. Drone Labs thus agrees that the
12   ’018 patent fails Alice step one because it takes a fundamentally abstract concept and says “do it
13   on a computer.”
14           Part (i) of Drone Labs’ identification of what claim 1 is “directed to” fairs no better. The
15   act of “continuously identif[ying] new UAV/drone threats . . . and assign[ing] a base threat value”
16   is part and parcel of the abstract idea of collecting information about a flying object to determine
17   whether it is a threat. Again, Drone Labs is confirming that this is human behavior ported to
18   computers.
19           In part (i), Drone Labs tries to say the claim is directed to drone tracking “without relying
20   on a two-channel transponder.” Id. Drone Labs then spends much of its argument harping on
21   issues related to two-channel transponders. This is a red herring as it has nothing to do with the
22   actual subject matter of claim 1, which does not concern or address any purported problem posed
23   by two-channel transponders. Indeed, the only physical component in claim 1—other than a
24   computer (which has a timer, counter and microprocessor)—is a “scanning system.” The patent
25   is clear that the scanning system can be any known system for identifying flying objects,
26   including radar. See, e.g., ’018 patent at 1:33-65 (“The scanning system further comprises a radio
27   frequency detection system that searches for a radio frequency that is within a radio frequency
28
                                                         12
                                               REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
      Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 16 of 19



 1   threat range.”). Thus, there is nothing in the claim about moving from a purported two-channel
 2   system to something else or how an issue with a two-channel system is overcome by the subject
 3   matter in claim 1. And, even if there was such subject matter in claim 1, it does not change the
 4   fact that claim 1 is still solely directed to collecting information about a flying object to determine
 5   whether it is a threat, and nothing more. The claim has two physical components—a computer
 6   and a scanning system (which can be radar)—and there is absolutely nothing in the claim about
 7   overcoming any issue with some two-channel system.
 8           While Drone Labs chides Dedrone for an “over-simplistic analysis of Plaintiff’s patent”
 9   (Dkt. No. 51 at 18:21), Drone Labs is unable to identify anything in claim 1 that is directed to
10   anything beyond collecting information about a flying object to determine whether it is a threat.
11                   4.        At Alice step two, Drone Labs fails to identify an inventive concept
12           Drone Labs’ identification of the purported inventive concept confirms that the ’018
13   patent is about nothing more than collecting information about a flying object to determine
14   whether it is a threat:
15
             While it is true that observable physical measurements about a UAV/drone are freely
16           observable (and measureable by prior art), the inventive concept presented by the
             ‘018 Patent is the collection, processing, threat-evaluation, and memoization [sic]
17           of all of those types of observable factors (and assessed threat values) into a “pattern
             database” so that UAV threats can be assessed without the benefit of a
18           predetermined inter-operable transponding signal in use by the drone itself.
19   Dkt. No. 51 at 23:3-8.
20           Here, Drone Labs admits that the patent simply takes “freely observable” information that
21   is “measurable by prior art,” collects that information to see if a drone is a threat, and then stores
22   that information in a database. Again, Drone Labs is confirming there is nothing in this claim
23   beyond human behavior ported over to a computer. It is ironic that Drone Labs claims that
24   assessing “threat values” is part of an inventive concept when it cannot point to such values in its
25   infringement allegations. Everything in Drone Labs’ articulation of the purported inventive
26   concept up until “without the benefit of …” is a rephrasing of the abstract idea.
27           With respect to the final part of Drone Labs’ view of the purported inventive concept —
28
                                                       13
                                              REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
      Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 17 of 19



 1   “without the benefit of predetermined inter-operable transponding signal in use by the drone
 2   itself”— this is not in the claim. Again, there are two physical components in the claim—a
 3   computer and a scanner (which can be a radar). These are known devices being used in
 4   conventional ways: to track flying objects (drones) and process information about those flying
 5   objects. Drone Labs cannot conjure an inventive concept out of something that is not in the claim
 6   and is mentioned in passing in the specification. ChargePoint, Inc. v. SemaConnect, Inc., 920
 7   F.3d 759, 769 (Fed. Cir. 2019) (holding that “the specification cannot be used to import details
 8   from the specification if those details are not claimed”); Trading Techs. Int’l, Inc., v. IBG LLC,
 9   921 F.3d 1084, 1095 (Fed. Cir. 2019) (“Eligibility depends on what is claimed, not all that is
10   disclosed in the specification.”). Indeed, the only place that two-channel systems are discussed in
11   the specification is at 1:12-18 and there is no identification about problems with using two-
12   channels, just that prior systems have not purportedly “kept up with the proliferation of drone
13   technology in the United States” (a non-sequitur):
14          Prior to embodiments of the disclosed invention, IFF systems used a two-channel
15          system, with one frequency (1030 megahertz) used for the interrogating signals and
            another (1090 megahertz) for the reply. However, this system has not kept up with
16          the proliferation of drone technology in the United States.

17   ’018 patent at 1:12-18. There is no indication anywhere that any purported issue with a two-

18   channel architecture is solved by the claims of the ’018 patent. Just that two-channel systems

19   were used “prior to” the purported invention. The purported solution that is claimed is tracking

20   drones with a scanning system and a computer to assess threat levels, which is little more than the

21   abstract idea of collecting information about a flying object to determine whether it is a threat.

22          Drone Labs ends with a remarkable statement given its scant infringement allegations.

23   Drone Labs says that claim 1 recites “threat level assignment for a detected drone [that] is

24   ‘recursively updated’ using a specific and unique manner of ordering steps that, when considered

25   alone, may seems unremarkable, but, when considered in an ordered combination, certainly

26   presents a novel inventive concept.” Dkt. No. 51 at 25:16-29. What is so remarkable is that

27   Drone Labs claims that claim 1 of the ’018 patent has steps in a “specific and unique manner”

28   that present an inventive concept, yet Drone Labs cannot articulate an inventive concept and
                                                      14
                                             REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
      Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 18 of 19



 1   cannot point to the use of many of the steps required for infringement.
 2          There is no inventive concept, and Drone Labs fails to identify one. Moreover, there are
 3   no claim construction issues or factual issues with respect to subject matter eligibility as Drone
 4   Labs fails to identify any.
 5          C.      Drone Labs Should Not be Given Leave to File a Sixth Complaint Against
                    Dedrone
 6
            The SAC is Drone Labs’ fifth complaint asserting that Dedrone infringes the ’018
 7
     patent—two of the five were filed in the Eastern District of Texas (Case No. 1:18-cv-608) and the
 8
     other three in this Court. Drone Labs failed each time.
 9
            A court “may exercise its discretion to deny leave to amend due to ‘undue delay, bad faith
10
     or dilatory motive on part of the movant, repeated failure to cure deficiencies by amendments
11
     previously allowed, undue prejudice to the opposing party … [and] futility of amendment.’”
12
     Carvalho v. Equifax Info Servs., LLC, 629 F.3d 876, 893-93 (9th Cir. 2010) (quoting Foman v.
13
     Davis, 371 U.S. 178, 182 (1962)). There are many reasons to deny leave at this point. Drone
14
     Labs provided no explanation why further amendment would not prove futile. Dedrone is
15
     prejudiced by having to defend against bogus allegations five times already, including having to
16
     move to dismiss in an objectively improper venue (the Eastern District of Texas). There have
17
     been five prior failures, which certainly constitutes “repeated failure to cure deficiencies by
18
     amendments previously allowed.” Finally, it has been nine months since Drone Labs filed the
19
     first of the five complaints in Texas and these matters are now at the point of undue delay by
20
     Drone Labs in stating a claim and bad faith (Drone Labs continues its claims despite having
21
     source code confirmation that there is no infringement). No leave should be granted.
22
     III.   CONCLUSION
23
            For the foregoing reasons and the reasons in Dedrone’s Motion, the Court should dismiss
24
     this suit with prejudice under Rule 12(b)(6).
25
26
27
28
                                                      15
                                             REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
     Case 3:19-cv-01281-EMC Document 53 Filed 08/08/19 Page 19 of 19



 1   Dated: August 8, 2019        FEINBERG DAY KRAMER ALBERTI LIM
 2                                TONKOVICH & BELLOLI LLP

 3                                By:     /s/ Marc Belloli
                                           Marc Belloli
 4
                                        Attorneys for Defendant
 5
                                        Dedrone Holdings, Inc.
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                           16
                                  REPLY RE: MTD SAC – CASE NO. 3:19-CV-1281-EMC
